DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species 2, claims 29-30in the reply filed on 6-10-2022 is acknowledged.
	Claims included in the prosecution are 1-2, 4-9, 13-16, 21-25 and 29-30. Claim 26 is withdrawn from consideration.
Claim Objections
Claims 13- 16, 21-25 and 29-30 are objected to because they are allowable if they are amended as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term ‘small’ in claim 6 is a relative term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumont et al (Bioconjugate Chem, vol. 23, # 5, pages 951-957, 2012).
	Claims are given the broadest reasonable interpretation.
	Dumont et al disclose nanoparticles of DNA surface modified Gadolinium phosphate as MRI contrast agents (entire publication and in particular Figure in the Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 2, 4-5, 7-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al (Bioconjugate Chem, vol. 23, # 5, pages 951-957, 2012).
	The teachings of Dumont et al have been discussed above. It is unclear in Dumont et al whether the phosphate group is attached on its 3 or 5’ end. However, it is within the skill of the art to attach the metal to desired end with a reasonable expectation of success. Similarly, although Dumont et al teach only DNA, it would have been obvious to one of ordinary skill in the art to conjugate the metal to desired nucleotide sequence length since the principle of binding is the same whether the polynucleotide is DNA or a polynucleotide with shorter length.
4.	Claim(s) 2, 4-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al (Bioconjugate Chem, vol. 23, # 5, pages 951-957, 2012)in view of Mirkin (US 2013/0217124).
The teachings of Dumont et al have been discussed above. What is lacking in Dumont et al is the teaching that metal linked to the oligonucleotide is iron.
Mirkin while disclosing nanoparticles of silica teaches that DNA or oligonucleotides can be conjugated to Gadolinium or iron. The nanoparticles could also contain a therapeutic agent (Abstract, 0006-0010, 0038, 0113.and Examples).
It would have been obvious to one of ordinary skill in the art to use iron as the metal in conjugating the metal to the oligonucleotide and encapsulating a therapeutic agent (small molecule) with a reasonable expectation of success since Mirkin teaches equivalency between Gadolinium and iron in conjugating to the oligonucleotide and therapeutic agents can be encapsulated within the nanoparticles.
Claims 13-16, 21-25 and 29-20 are allowable if claim 2 limitations are introduced in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612